UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended March 31, 2009 Commission file number 1-31763 KRONOS WORLDWIDE, INC. (Exact name of Registrant as specified in its charter) DELAWARE 76-0294959 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 5430 LBJ Freeway,Suite 1700 Dallas, Texas75240-2697 (Address of principal executive offices) Registrant's telephone number, including area code:(972)233-1700 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months and (2) has been subject to such filing requirements for the past 90 days.Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).* Yes No * The registrant has not yet been phased into the interactive data requirements Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company (as defined in Rule 12b-2 of the Securities Exchange Act of 1934).Large accelerated filer Accelerated filer Non-accelerated filer XSmaller reporting company Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes No X Number of shares of the Registrant's common stock outstanding on April 30, 2009: KRONOS WORLDWIDE, INC. AND SUBSIDIARIES INDEX Page number Part I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets - December 31, 2008; March 31, 2009 (Unaudited) 3 Condensed Consolidated Statements of Operations (Unaudited) - Three months ended March 31, 2008 and 2009 5 Condensed Consolidated Statement of Stockholders' Equity and Comprehensive Income (Loss) (Unaudited) – Three months ended March 31, 2009 6 Condensed Consolidated Statements of Cash Flows (Unaudited) - Three months ended March 31, 2008 and 2009 7 Notes to Condensed Consolidated Financial Statements (Unaudited) 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosure About Market Risk 26 Item 4. Controls and Procedures 26 Part II. OTHER INFORMATION Item 1. Legal Proceedings 28 Item 1A. Risk Factors 28 Item 6. Exhibits 28 Items 2, 3, 4 and 5 of Part II are omitted because there is no information to report. KRONOS WORLDWIDE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In millions) ASSETS December 31, March 31, 2008 2009 (Unaudited) Current assets: Cash and cash equivalents $ 13.6 $ 27.6 Restricted cash 1.5 1.0 Accounts and other receivables 178.6 187.5 Inventories 385.1 294.6 Prepaid expenses and other 6.6 9.1 Deferred income taxes 4.1 4.1 Total current assets 589.5 523.9 Other assets: Investment in TiO2 manufacturing joint venture 105.6 107.4 Deferred income taxes 166.4 178.5 Other 11.7 11.2 Total other assets 283.7 297.1 Property and equipment: Land 37.5 36.3 Buildings 215.9 210.6 Equipment 949.8 928.0 Mining properties 73.9 79.4 Construction in progress 41.7 48.9 1,318.8 1,303.2 Less accumulated depreciation and amortization 833.3 829.7 Net property and equipment 485.5 473.5 Total assets $ 1,358.7 $ 1,294.5 KRONOS WORLDWIDE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (CONTINUED) (In millions) LIABILITIES AND STOCKHOLDERS' EQUITY December 31, 2008 March 31, 2009 (Unaudited) Current liabilities: Current maturities of long-term debt $ .8 $ 69.7 Accounts payable and accrued liabilities 195.3 136.6 Income taxes 3.7 5.8 Deferred income taxes 4.6 4.4 Total current liabilities 204.4 216.5 Noncurrent liabilities: Long-term debt 637.7 587.6 Deferred income taxes 35.7 40.3 Accrued pension cost 125.5 118.6 Accrued postretirement benefit cost 8.7 8.7 Other 28.8 28.4 Total noncurrent liabilities 836.4 783.6 Stockholders' equity: Common stock .5 .5 Additional paid-in capital 1,061.8 1,061.8 Retained deficit (567.9 ) (594.5 ) Accumulated other comprehensive loss (176.5 ) (173.4 ) Total stockholders' equity 317.9 294.4 Total liabilities and stockholders’ equity $ 1,358.7 $ 1,294.5 Commitments and contingencies (Notes 7 and 10) See accompanying Notes to Condensed Consolidated Financial Statements. KRONOS WORLDWIDE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In millions, except per share data) Three months ended March 31, 2008 2009 (Unaudited) Net sales $ 332.5 $ 248.0 Cost of sales 275.4 243.9 Gross margin 57.1 4.1 Selling, general and administrative expense 43.3 34.3 Currency transaction gains (losses), net (2.5 ) 5.3 Other operating income (expense), net (1.6 ) (1.4 ) Income (loss) from operations 9.7 (26.3 ) Other income (expense): Interest income .4 - Interest expense (10.6 ) (9.7 ) Loss before income taxes (.5 ) (36.0 ) Income tax benefit (.1 ) (9.4 ) Net loss $ (.4 ) $ (26.6 ) Net loss per basic and diluted share $ (.01 ) $ (.54 ) Cash dividend per share $ .25 $ - Basic and diluted weighted-average shares used in the calculation of net income (loss) per share 49.0 49.0 See accompanying Notes to Condensed Consolidated Financial Statements. KRONOS WORLDWIDE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY AND COMPREHENSIVE INCOME (LOSS) Three months ended March 31, 2009 (In millions) Additional Accumulated other Total Common stock paid-in capital Retained deficit comprehensive loss stockholders' equity Comprehensive income(loss) (Unaudited) Balance at December 31, 2008 $ .5 $ 1,061.8 $ (567.9 ) $ (176.5 ) $ 317.9 Net loss - - (26.6 ) - (26.6 ) $ (26.6 ) Other comprehensive income, net - - - 3.1 3.1 3.1 Balance at March 31, 2009 $ .5 $ 1,061.8 $ (594.5 ) $ (173.4 ) $ 294.4 Comprehensive loss $ (23.5 ) See accompanying Notes to Condensed Consolidated Financial Statements. KRONOS WORLDWIDE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In millions) Three months ended March 31, 2008 2009 (Unaudited) Cash flows from operating activities: Net income (loss) $ (.4 ) $ (26.6 ) Depreciation and amortization 13.0 11.0 Deferred income taxes .1 (14.6 ) Benefit plan expense greater (less) than cash funding: Defined benefit pension plans (2.1 ) (1.2 ) Other postretirement benefits .1 - Distributions from (contribution to) TiO2 manufacturing joint venture, net 1.4 (1.8 ) Other, net .8 (.1 ) Change in assets and liabilities: Accounts and other receivables (37.7 ) (16.0 ) Inventories (3.8 ) 79.8 Prepaid expenses (.2 ) (2.1 ) Accounts payable and accrued liabilities .8 (45.3 ) Income taxes (4.0 ) 3.4 Accounts with affiliates 2.4 (9.7 ) Other, net .5 5.7 Net cash used in operating activities (29.1 ) (17.5 ) Cash flows from investing activities: Capital expenditures (16.8 ) (11.4 ) Change in restricted cash equivalents .7 .6 Net cash used in investing activities (16.1 ) (10.8 ) Cash flows from financing activities: Indebtedness: Borrowings 103.8 94.4 Principal payments (93.5 ) (51.5 ) Dividends paid (12.2 ) - Net cash provided by (used in) financing activities (1.9 ) 42.9 Cash and cash equivalents - net change from: Operating, investing and financing activities (47.1 ) 14.6 Currency translation 1.1 (.6 ) Balance at beginning of period 72.2 13.6 Balance at end of period $ 26.2 $ 27.6 Supplemental disclosures: Cash paid for: Interest $ 1.0 $ .7 Income taxes 1.0 .2 Accrual for capital expenditures 3.7 1.3 See accompanying Notes to Condensed Consolidated Financial Statements. KRONOS WORLDWIDE, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2009 (Unaudited) Note 1 - Organization and basis of presentation: Organization –We are a majority-owned subsidiary of Valhi, Inc. (NYSE: VHI).At March 31, 2009, Valhi held approximately 59% of our outstanding common stock and NL Industries, Inc. (NYSE: NL) held an additional 36% of our common stock.Valhi owns approximately 83% of NL's outstanding common stock.
